Citation Nr: 1137630	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-26 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder including anxiety, depression, affective disorder, and posttraumatic stress disorder due to physical and sexual assault.  


REPRESENTATION

Appellant represented by:	Richard I Shudak 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel 






INTRODUCTION

The Veteran had active military service from July 2001 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2007, the RO denied entitlement to service connection for any psychiatric disorder to include depression, nervous condition, anxiety, and PTSD due to sexual trauma.  

After a careful review of the Veteran's claims file the Board has recharacterized the issues as listed on the title page. 

The Veteran testified before a Decision Review Officer (DRO) in March 2010. 

The Board notes that in June 2011 the RO sent the Veteran a letter informing him that his claim was certified and transferred to the Board.  In June 2011 the Veteran submitted additional statements and the Veteran's agent stated that the case should not have been transferred to the Board prior to an additional Supplemental Statement of the Case (SSOC).  However, the Board finds that the statements contained additional argument but no new lay or medical evidence.  Therefore, the material received after the May 2011 SSOC was cumulative and redundant of evidence already on record and reviewed by the Agency of Original Jurisdiction (AOJ).  The Board will consider the contents of the June 2011 letter and the references made by the Veteran to evidence in the claims file.  However, issuance of another SSOC is not warranted.   38 C.F.R. § 19.37 (b) (2011).  




The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.   

If the claim for PTSD is based upon personal assault, there are a number of types of evidence that may be considered in support of the claimed stressor incident even though the incident is not mentioned in the service personnel or medical records.  See M21-1, Part III, par. 5.14d; see also Cohen v. Brown, 10 Vet. App. 128 (1997) and YR v. West, 11 Vet. App. 393, 399 (1998).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).  When the claimed PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

As the record showed that the Veteran experienced a variety of psychiatric symptoms and has been diagnosed with several different psychiatric disorders, VA must consider whether service connection is warranted for other disorders in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Throughout the pendency of the appeal the Veteran has asserted that during service aboard a U.S. Navy destroyer, he was harassed including in a sexual manner by in appropriate touching and simulated sodomy in front of others.  He also reported being physically beaten, suffering discrimination in work assignments and being ridiculed because of the color of his skin, his last name, assumed religion and ethnicity, and his age.  The Veteran denied any actual sexual assault.  

The Board finds that the Veteran's claimed stressors of a physical or sexual assault have not been verified.  The Veteran stated that there was an investigation into the behavior on the USS MITSCHER; however, the Records Management Branch for Naval Criminal Investigative Services stated in April 2011 that "NCIS did not investigate the incident indicated in your letter of 23 Mar 11, reference (a)."  

The Veteran acknowledged at a March 2010 RO hearing that he did not seek any medical treatment at the ship's sick bay or at any ashore medical facility, contending that he feared reprisals from his shipmates and supervisors.  He reported one encounter with a counselor.  Records of any counseling were requested by the RO but could not be obtained as they were destroyed after two years.  Therefore, the Board concludes that the Veteran's reports of severe physical assaults are not credible as he did not sustain injuries requiring treatment.  

The Veteran's service personnel records were silent for the other indicators of a problem, including the following:  any request for a transfer to another military duty assignment; deterioration in work performance; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3).  Instead his service personnel records appear to show a consistently positive military career.  The Veteran's service personnel records include only positive evaluation reports.  In July 2002 he met the standards for professional knowledge, equal opportunity, and military bearing/character; he was above standards for teamwork, quality of work, and personal job accomplishment/initiative, and NOB for personal job accomplishment/initiative.  He was recommended for retention and as "must promote."  In June 2003 and June 2004  he was also recommended for retention and as "must promote" he met the standards for professional knowledge, quality of work, command or organizational climate/equal opportunity, military bearing/character; personal job accomplishment/initiative; and leadership; and he was above standards for teamwork.  The Board notes that the Veteran requested an early separation and the reason was listed as other; however, even after the Veteran's request his final evaluation report in September 2004 had that he met the standards for professional knowledge, quality of work, command or organizational climate/equal opportunity, military bearing/character, personal job accomplishment/initiative, and leadership; and that he was above standards for teamwork.  It was also noted that the Veteran was very knowledgeable, had potential, and was a valuable asset.  In addition it was noted that he was promotable and that his retention was recommended.  The Veteran states that his decline in his performance due to the psychological impact from the abuse is established because his above evaluations went from enthusiastic, reliable, and needing a little initiative to needing to be supervised and needing improvement on initiative.  The Board finds there is no evidence of deterioration in work performance since he was still highly rated and was still recommended for retention and promotion.  The Board notes that there is no evidence of why the Veteran requested a transfer or an early discharge from the military and at no point in the record has the Veteran has stated that it was the result of his claimed in-service stressors.  The Veteran's Report of Release or Discharge from Active service (DD-214) indicates that he was discharged prior to the end of his enlistment because of a reduction in force.  

The Board notes that although the Veteran does not have a verified in-service stressor he does have diagnoses of PTSD and other disorders such as anxiety and depression.  In an undated letter received in October 2008, a VA psychologist noted that the Veteran's symptoms "were consistent with PTSD as a result of Military Sexual Trauma."  This diagnosis of PTSD relates to a sexual assault which the Veteran denied occurred.  

Since it was noted above that the claims file contains nothing to verify the occurrence of beatings or actual sexual assault other than the Veteran's descriptions, the Board finds that this diagnosis was based on the Veteran's own statements.   See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In addition, just because a physician or other health care professional accepted the Veteran's description of her active service experiences as credible and diagnosed the Veteran as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

However, in a June 2008 letter, a VA doctor noted:

		In my opinion, he suffers from posttraumatic stress 
      disorder secondary to experiences he underwent while 
      in military service.  There is this, in my opinion, a strong 
link between his service experiences and his psychiatric symptomatology.  

The Veteran's reported experiences included plausible events that did not result in traumatic injury but may have been related to his disorders.  These events included harassment, hazing, humiliation, ridicule, and verbal abuse regarding his ethnicity, assumed religion, size, and age.  As it is not clear from the opinions and outpatient treatment records whether events other than unverified physical or sexual assaults are etiologically related to any of his current disorders, an additional psychiatric examination is necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2011).  

Further, the RO requested service personnel and treatment records from NRPC.  The only medical records received were detailed dental records and an enlistment examination.  In view of the dates and nature of the Veteran's service in the early 2000's aboard a Navy destroyer, it is unusual that at least some outpatient records and a discharged physical examination were not recovered.  As these records, if found, would be highly pertinent to the Veteran's physical and mental status during his service, an additional request to NRPC for his medical records under his previous service name and identity number is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

2.  Request records of VA outpatient treatment since January 2007 and associate any records received with the claims file.  

3.  Request from the National Personnel Records Center any additional service treatment records available for the Veteran's naval service from July 2001 to September 2004 using his service name and identity number.  Associate any records received with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

4.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and likely etiology of his acquired psychiatric disorders including anxiety, depression, affective disorder, and, if appropriate, PTSD related to events other than an actual physical assault.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether his psychiatric disability is due to service or a service-connected disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should state the Veteran's current psychiatric diagnoses.  For each diagnosed psychiatric condition, the VA examiner should opine whether the Veteran's psychiatric disorder is at least likely as not related to the Veteran's military service, to include any in-service events of harassment, hazing, verbal abuse, ridicule, unwanted touching, or discriminatory action.  

In rendering an opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


